                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MARION HEALTHCARE, LLC,       )
                                  )
                  Plaintiff,      )
                                  )
    vs.                           )                          Case No. 3:12 -CV-871 -MAB
                                  )
    SOUTHERN ILLINOIS HEALTHCARE, )
                                  )
                  Defendant.      )


                              MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

        This matter is currently before the Court on (1) a motion filed by the Defendant,

Southern Illinois Healthcare (“SIH”) to exclude the expert testimony of John Bowblis

pursuant to Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), and Federal Rule of

Evidence 702 (Doc. 426); (2) a Report and Recommendation from Special Master Stephen

Williams on the Motion to Exclude the Testimony of John Bowblis (Doc. 400 (sealed); Doc.

420 (public redacted)); 1 and (3) Objections to the Report and Recommendation from both

Defendant SIH and Plaintiff, Marion Healthcare, LLC (“MHC”) (See Docs. 405, 425, 426,

429, and 448).




1 The Court found that the Report and Recommendation contained certain information that qualified as
confidential proprietary information or trade secrets under Seventh Circuit precedent (See Doc. 418); see
also Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 722 (7th Cir. 2003); Ball Mem'l Hosp., Inc.
v. Mut. Hosp. Ins., Inc., 784 F.2d 1325 (7th Cir. 1986). The record contains both a sealed version (Doc. 400)
and a public redacted version (Doc. 420). Throughout the ensuing Order, in the interest of brevity, the Court
will simply cite to the public redacted version of this document rather than both, each time.
                                                  Page 1 of 18
          For the reasons set forth below, Special Master Williams’s Report and

Recommendation on the Motion to Exclude the Testimony of John Bowblis is ADOPTED

in part and the Court DECLINES TO ADOPT it in part. Specifically, the Court ADOPTS

the Special Master’s recommendations (1) that the Court exclude Dr. Bowblis’s damages

opinions because he relies on speculative assumptions in calculating damages he

attributes to lost cases with HealthLink and Health Alliance (“HA”); and (2) that the

Court exclude Dr. Bowblis’s damages opinions because they contravene MHC’s theory

of liability and are not tied to the facts of the case. Given the Court’s ruling on summary

judgment and Dr. Bowblis’s two damages opinions that must be excluded as outlined

herein, the undersigned DECLINES TO ADOPT the remaining portions of the Report

and Recommendation (pp. 1-12) because they are MOOT and unnecessary for the Court’s

analysis. MHC’s objections (Docs. 425 (sealed) and 447 (public redacted); 427 (sealed) and

448 (public redacted)) 2 are therefore OVERRULED IN PART and MOOT IN PART

(they are moot insofar as they relate to pp. 1-12) and SIH’s objections (Docs. 405, 426, 429)

are MOOT. SIH’s Motion In Limine to Exclude the Expert Testimony and Report of John

Bowblis (Doc. 311 (public redacted); Doc. 312 (sealed exhibits)) 3 is GRANTED consistent

with this Memorandum and Order.



2 On February 4, 2020, the Court provided a detailed analysis on the record regarding what information in
the parties motions and exhibits qualified as confidential or proprietary information or trade secrets and
could be appropriately redacted under Seventh Circuit precedent (Doc. 435); (see also Doc. 437 (transcript
of Feb. 4, 2020 hearing)); see also Learning Curve Toys, Inc., 342 F.3d 714; Ball Mem'l Hosp., Inc., 784 F.2d 1325.
The Court directed the parties to file final public redacted versions of its pleadings and exhibits in accord
with the Court’s rulings (Docs. 435, 437 (transcript), and 442). Throughout the ensuing Order, the Court
will cite to the public redacted version of the pleadings and briefs.

3   Supra notes 2.
                                                  Page 2 of 18
                                 Procedural Background

          In 2017, MHC and SIH deposed MHC’s damages and liability expert, Dr. John R.

Bowblis, a professor and academic economist at Miami University in Oxford, Ohio (Doc.

440-1). Because of the nature of this case, the parties have engaged in recurring

negotiations about redacting portions of the record that qualify as trade secrets or

qualified proprietary information, as they did throughout the second half of 2017

regarding Dr. Bowblis’s testimony (Docs. 295, 296). On October 13, 2017, SIH filed a

Motion in Limine to Exclude Dr. Bowblis’s Testimony, arguing that his testimony “fail[ed]

to meet the relevance and reliability requirements of Federal Rule of Evidence 702 and

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993)” as his testimony was not tied to

the issues of the case and does not link SIH’s practices to MHC’s injury (Doc. 311 at 2).

MHC filed its Response to the Motion in Limine on November 30, 2017, arguing Dr.

Bowblis’s testimony was, in fact, tied to MHC’s theory of liability. Furthermore, MHC

argued that SIH’s Motion in Limine was “unnecessary” and “nonsensical,” as this case

was set to be tried in front of a judge and motions of this sort are inappropriate for cases

set for bench trials (See Doc. 327 (public redacted) at 2; Doc. 328 (sealed)). 4 Defendants

replied to MHC’s Response to the Motion in Limine on December 22, 2017 (Doc. 342

(public redacted); Doc. 343 (sealed)). 5 Soon after, the Court entertained oral arguments




4   Supra note 2.

5   Id.
                                        Page 3 of 18
in a hearing on the Motion in Limine and the subsequent briefing, which took place on

April 10, 2018 (the judge who presided over the arguments was Magistrate Judge Stephen

Williams – now Special Master Williams following his departure from the bench).

       Special Master Williams was appointed on February 19, 2019 (Doc. 391) and was

tasked with reviewing the evidence in the record to prepare a Report and

Recommendation on the Motion for Summary Judgment, Dr. Bowblis’s testimony, and

the testimony of two of MHC’s other experts, John Meindl and Dennis Knobloch. On

September 23, 2019, Special Master Williams issued his Report and Recommendation on

the Testimony of Dr. Bowblis (filed under seal temporarily pending briefing from the

parties) (Doc. 400). On October 3, 2019, SIH filed its Objections to the Report and

Recommendation on the Testimony of John Bowblis (Doc. 405) and the Court held a

telephonic motion hearing on October 31, 2019 to discuss sealing and unsealing portions

of the Report and Recommendation. The redacted Report and Recommendation on Dr.

Bowblis’s testimony was filed on November 14, 2019 (Doc. 420). Both parties had the

opportunity to formally object to the Report and Recommendation (See Docs. 447 and

426). Both parties also filed responses to each other’s objections on December 19, 2019

(Docs. 448 and 429).

                                    Daubert Motions

       The admissibility of expert testimony is governed by Federal Rule of Evidence 702

and the Supreme Court’s opinion in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579

(1993). See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (holding that the Daubert

analysis applies to all expert testimony under Rule 702, not just scientific testimony).
                                        Page 4 of 18
Under Rule 702 and Daubert, district courts have a “gatekeeping” obligation to ensure

that expert testimony is both relevant and reliable. Kumho Tire, 26 U.S. at 147. This

requires the district court to ensure the following before admitting expert testimony:

       First, the expert must be qualified by knowledge, skill, experience, training,
       or education; second, the proposed expert testimony must assist the trier of
       fact in determining a relevant fact at issue in the case; third, the expert’s
       testimony must be based on sufficient facts or data and reliable principles
       and methods; and fourth, the expert must have reliably applied the
       principles and methods to the facts of the case.

Lees v. Carthage Coll., 714 F.3d 516, 521-22 (7th Cir. 2013) (citing FED. R. EVID. 702 and Smith

v. Ford Motor Co., 215 F.3d 713, 717-19 (7th Cir. 2000)). The party offering the expert

testimony bears the burden of establishing that it meets these admissibility requirements.

Brown v. Burlington N. Santa Fe Ry. Co.,765 F.3d 765, 772 (7th Cir. 2014); Lewis v. CITGO

Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009).

        Here, neither party challenges the expert’s qualifications or the relevance of the

expert’s opinions in their respective motions and objections (see Docs. 311, 327, 342).

Instead, both parties focus on the reliability of the expert’s opinions. “A district court

enjoys broad latitude both in deciding how to determine reliability and in making the

ultimate reliability determination.” Higgins v. Koch Dev. Corp., 794 F.3d 697, 704 (7th Cir.

2015) (quoting Bryant v. City of Chicago, 200 F.3d 1092, 1098 (7th Cir. 2000)). In assessing

the reliability of expert testimony, courts can consider the non-exhaustive list of

guideposts set forth in Daubert: (1) whether the scientific theory can be or has been tested;

(2) whether the theory has been subjected to peer review and publication; and (3) whether

the theory has been generally accepted in the relevant scientific, technical, or professional

                                         Page 5 of 18
community. Am. Honda Motor Co. v. Allen, 600 F.3d 813, 817 (7th Cir. 2010) (citing Daubert,

509 U.S. at 593-94). The 2000 Advisory Committee’s Notes to Rule 702 also lists additional

factors for gauging expert reliability, including whether: (1) the testimony relates to

matters growing naturally and directly out of research that was conducted independently

from the instant litigation; (2) the expert has unjustifiably extrapolated from an accepted

premise to an unfounded conclusion; (3) the expert has adequately accounted for obvious

alternative explanations; (4) the expert is being as careful as she would be in her regular

professional work outside of paid litigation consulting; and (5) whether the expert’s field

of expertise is known to reach reliable results for the type of opinion the expert is giving.

Am. Honda, 600 F.3d at 817 (quoting FED. R. EVID. 702, Advisory Committee’s Notes (2000

Amend.)).

       These factors do not, however, constitute a “definitive checklist or test.” Daubert,

509 U.S. at 593. Rather, “[t]he inquiry envisioned by Rule 702 is…a flexible one,” id. at

594, and “the gatekeeping inquiry must be tied to the facts of a particular case.” Kumho

Tire, 526 U.S. at 150 (internal quotation marks omitted). The focus, at this stage, should

be on examining the principles and methodology utilized by the expert and not the

conclusions the expert generates. Daubert, 509 U.S. at 595; see also Ford Motor Co., 215 F.3d

at 718–719 (“The soundness of the factual underpinnings of the expert’s analysis and the

correctness of the expert's conclusions based on that analysis are factual matters to be

determined by the trier of fact.”); In re Ready-Mixed Concrete Antitrust Litig., 261 F.R.D.

154, 165 (S.D. Ind. 2009). Similarly, if the nature of the parties’ disputes and objections

are, essentially, factual, that dispute is outside the parameters of Daubert. See In Re Ready-
                                         Page 6 of 18
Mixed Concrete, 261 F.R.D. 154 at 166; see also Deputy v. Lehman Bros., Inc., 345 F.3d 494, 506

(7th Cir. 2003).

                                         Discussion

       The Court conducts a de novo review of the Special Master’s Report and

Recommendation and record, which requires the court to “give fresh consideration to

those issues to which specific objections have been made” and make a decision “based

on an independent review of the evidence and arguments without giving any

presumptive weight to the [special master’s] conclusion.” Harper, 824 F. Supp. at 788

(citation omitted); Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The Court

must “perform[] the gatekeeping function set out by Federal Rule 702 and Daubert,”

reviewing the record, briefs, and the Special Master’s Report and Recommendation to

analyze the foundation of Dr. Bowblis’s testimony, not the outcomes, to determine if it

meets the criteria set out in Daubert for admissibility. See Mid-State Fertilizer Co. v. Exch.

Nat’l Bank of Chi., 877 F.2d 1333, 1339 (7th Cir. 1989).

       Dr. Bowblis has offered opinions both on the issue of liability and damages. As

outlined in the Court’s Memorandum and Order on Summary Judgment (Doc. 450), the

Court concludes today that summary judgment must be granted in favor of SIH on the

issues of antitrust injury and causation. The Court did not address the issue of whether

MHC advanced sound antitrust theories because whether or not the theory is sound still

does not prevent the entry of summary judgment if there is no antitrust injury or




                                         Page 7 of 18
causation. A similar approach is necessary here. 6 The Court is adopting the Special

Master’s recommendation that it (1) exclude Dr. Bowblis’s damages opinions related to

lost outpatient surgeries tied to HealthLink at any time, or to lost HA patients after its

exclusivity provision expired with SIH in 2010 (Doc. 420 at 14); and (2) that it exclude all

of Dr. Bowblis’s damages opinions and testimony as they rest on an unreliable

methodology that is not tied to the facts of the case (Id. at 16). The Court need not address

Dr. Bowblis’s liability opinions because they are moot by the Court’s adoption of the

aforementioned recommendations. Accordingly, the Court’s analysis here will simply

focus on these two sections of the Report and Recommendation that pertain to Dr.

Bowblis’s damages opinions. 7

    A. Dr. Bowblis Relies on Speculative Assumptions in Calculating Damages He
       Attributes to Lost Cases with HealthLink and HA

        In this section of his Report and Recommendation, Special Master Williams

examines whether the evidence supports Dr. Bowblis’s damages opinions calculated

from MHC’s alleged loss of contracts with HA and HealthLink, two payers, as a result of




6  Today, the Court is entering three Orders (including this one) on three separate Reports and
Recommendations prepared by the Special Master on certain motions filed by SIH. Each of SIH’s motions
and the accompanying Report and Recommendation warrants its own separate Order (See Docs. 450
(Memorandum and Order on Summary Judgment); 452 (Memorandum and Order on the Motion in Limine
as to John Meindl and Dennis Knobloch)). Nevertheless, the analysis of the issues contained in both this
Order and the other two entered by the Court today is intertwined and all of the Orders must be viewed
in tandem.

7 Dr. Bowblis’s opinion on “Yardstick Methodology” is a damages opinion (Doc. 420 at 11-12), but because
this is not the basis for the Court’s ultimate decision to exclude Dr. Bowblis’s damages opinions, the Court
need not address this issue. In other words, because the Court has determined there are two aspects for
which Dr. Bowblis’s damages opinions must be excluded, the Court need not reach the issues surrounding
the liability opinions or the yardstick methodology.

                                               Page 8 of 18
SIH’s exclusive contracts with these payers from approximately 2010 to 2012. Dr. Bowblis,

who was proffered as MHC’s damages expert, 8 testified that MHC suffered damages as

a result of an implied or “constructive” exclusivity agreement between SIH and HA that

continued beyond the period of exclusive dealing, which concluded in 2010 (Doc. 420 at

12-13). In addition, Dr. Bowblis testified that MHC suffered damages as a result of SIH’s

exclusive contracts with HealthLink that were ongoing throughout this time period (Id.

at 13).

          First, Special Master Williams examines the evidence in the record that describes

the relationship between HA and SIH, including the years when the two had exclusive

contracts with one another, and whether these exclusive contracts had any impact on

MHC’s ability to contract with HA. This analysis is crucial to determine whether MHC

suffered damages. Special Master Williams correctly highlights that Dr. Bowblis

provided testimony about the relationship between HA and MHC on “information and

belief” (Id.). In other words, his opinions are not predicated on the facts in the record.

Accordingly, the Special Master concluded there is “absolutely no evidence concerning

the content of the negotiations between HA and SIH over the exclusivity provision in

2010 and why [the exclusivity provision] was eliminated.” (Id.).

          Similarly, the evidence about MHC and HA’s contract negotiations from 2011 is

lacking. The only evidence related to their negotiations is a comment from HA to MHC




8 MHC argues that both John Meindl and Dennis Knobloch were not retained to provide testimony as to
liability (Doc. 326 at 6-7). Dr. Bowblis is plaintiff’s retained expert as to causation and “will provide the link
between Plaintiff’s injury and the unlawful conduct of Defendant.” (Doc. 326 at 6).
                                                    Page 9 of 18
that the “existing network of providers met the needs of the membership” (Id.). After

2011, there is no additional evidence in the record of MHC’s attempts to negotiate with

HA or what those attempts entailed (Docs. 420 at 13; 440-5, pp. 94-95). There is simply no

evidence to demonstrate that SIH’s exclusive contracts with HA interfered with MHC’s

relationship with HA. Without evidence to support why MHC and HA did not contract

together after 2010, Special Master Williams properly found that Dr. Bowblis’s damages

calculations relating to MHC’s alleged loss of contracts with HA from 2010 were not

based in facts or data present in the record (Doc. 420 at 13).

       Special Master Williams also properly found that there is no evidence in the record

to support MHC’s claim that it lost surgical cases with HealthLink because of SIH’s

exclusive contracts with HealthLink (Id. at 13-14). Dr. Bowblis claimed MHC lost surgical

cases with HealthLink based on his analysis of surgery schedules. Dr. Bowblis claims that

surgeons prefer to schedule surgeries back-to-back, which implies they schedule

surgeries at the same surgical center or hospital. If they are unable to do so, Dr. Bowblis

testified that physicians will incur increased costs as they move between multiple surgical

centers instead of staying at one. Dr. Bowblis concludes that physicians gravitate towards

surgical centers where most insured patients are accepted and schedule back-to-back

surgeries at these centers (e.g., SIH) as opposed to scheduling surgeries at MHC (Id. at

14).

       Special Master Williams found that even if the assertion that surgeons prefer back-

to-back scheduled surgeries is true, Dr. Bowblis could not tie this claim to MHC’s alleged

injury or show that a physician’s preference for scheduling surgeries in one location
                                        Page 10 of 18
(presumably not MHC) was tied to SIH’s exclusive contracts. The link of evidence from

this type of scheduling to MHC’s alleged injury is not in the record. In fact, during the

time period in question, MHC was able to contract with HealthLink and the volume of

HealthLink cases at MHC increased (Docs. 420 at 14; 313-32; 314-2 at 20).

       As a result of examining the evidence in the record, Special Master Williams

recommended that the Court exclude Dr. Bowblis’s damages opinions related to lost

outpatient surgery tied to HealthLink at any time, and to lost HA patients after its

exclusivity provision expired with SIH in 2010. The Special Master reasoned that there is

no support in the record to allow the Court to infer that these were caused by or related

to SIH’s exclusive contracts with payers.

       Although SIH provided comment on and objections to the Special Master’s Report

and Recommendation on Dr. Bowblis’s Testimony as a whole, SIH agreed with this

portion of the Report. MHC, on the other hand, provided objections related to this section.

MHC argues that the nature of SIH’s exclusive contract with payers like HA and

HealthLink is enough evidence, in and of itself, to infer illegality because when a

“purchaser’s exclusive arrangement [makes] no economic sense, there [is] sufficient

evidence to infer coercion.” (Doc. 452 at 5, citing Cascade Health Solutions v. PeaceHealth,

515 F.3d 883, 915 (9th Cir. 2008)). MHC argues that “there is no rational business reason

why HA would opt to purchase outpatient surgical services exclusively from SIH at

higher cost to it and its subscribers absent a written or de facto agreement to deal with SIH

exclusively.” (Doc. 447 at 5). Finally, MHC objects to this portion of the Report and

Recommendation because it claims there is evidence that HA was “dishonest” in its claim
                                        Page 11 of 18
that it did not want to contract with MHC because it did not need another provider in the

market. Therefore, MHC argues a “reasonable jury could conclude that it was being

similarly dishonest from 2011 on but had wisened up after the filing of this lawsuit to the

legal difficulties posed by a written exclusivity agreement.” (Id. at 6).

       Each of MHC’s objections require the Court to make assumptions about the

parties’ intentions that are not supported by evidence in the record. Special Master

Williams is correct. There is no evidence in the record to support Dr. Bowblis’s damages

conclusions that MHC was injured because of SIH’s contracts with Healthlink and HA.

It is important to note that the Court is incorporating, herein, the Special Master’s findings

of fact as outlined in the Report and Recommendation on the Motion for Summary

Judgment and which the Court adopted in its Order on summary judgment (Doc. 450 at

9-11). Neither party lodged specific objections to the Special Master’s findings of fact and

the Court relied on them in its decision on summary judgment. In addition, the findings

of fact are not “clearly incorrect” after the Court’s review of the record. See FED. R. CIV. P.

53(f)(3); Cook v. Niedert, 142 F.3d 1004, 1010 (7th Cir.1998). Rather, they are careful and

detailed recitation of the facts of this case and it is clear that there is simply no evidence

in the record to underlie or support Dr. Bowblis’s damages opinions that MHC was

injured because of SIH’s contracts with Healthlink and HA.

       Moreover, the Court’s decision here does not necessarily hinge on a factual debate

about whether certain facts are correct or incorrect. Rather, the Daubert analysis at this

stage is focused on whether the expert’s testimony is based on sufficient facts and reliable

principles and methods. Lees v. Carthage Coll., 714 F.3d at 521-22 (citing   FED. R. EVID.   702
                                         Page 12 of 18
and Ford Motor Co., 215 F.3d at 717-19).

       The Court reaches this conclusion here today because there is a causal break in the

facts, making Dr. Bowblis’s testimony purely speculative. Daubert addresses this very

issue. When expert testimony is based on “subjective belief or unsupported speculation,”

that testimony is unreliable and inadmissible. Daubert, 509 U.S. at 590; Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146 (1997) (“A court may conclude that there is simply too great an

analytical gap between the data and the opinion proffered.”). To ensure that testimony is

relevant, it must be based on “sufficient facts” so that it is “deemed reliable enough to

present to a jury.” Lapsley v. Xtek, Inc., 689 F.3d 802, 805 (7th Cir. 2012) (quoting Kumho

Tire, 526 U.S. at 152). Since the Daubert standard is fluid and analyzed on a case-by-case

basis, “[a]ny step that renders the analysis unreliable under the Daubert factors renders

the expert’s testimony inadmissible.” In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 745 (3d

Cir. 1994); In re Fluidmaster, Inc., Water Connector Components Prod. Liab. Litig., 2017 WL

1196990, 3, 8 (N.D. Ill. Mar. 31, 2017) (citing Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146) (If

the “’gap between the data and the opinion proffered’ is connected only by the expert’s

say-so…it [is] insurmountable.”). Here, Dr. Bowblis’s damages opinions related to lost

cases with both HealthLink and HA are purely speculative, not supported by the

evidence in the record, and are therefore inadmissible.

   B. Dr. Bowblis’s Damages Opinions Contravene MHC’s Theory of Liability

       Special Master Williams also examined Dr. Bowblis’s damages model and whether

it is supported by the evidence in the record.



                                         Page 13 of 18
      SIH provided comment on and objections to the Special Master’s Report and

Recommendation on Dr. Bowblis’s Testimony and explicitly briefed these issues in its

Objections to the Reports and Recommendations on Summary Judgment and the Motion

to Exclude the Testimony of Dr. John Bowblis (Doc. 426), agreeing with the Special Master

that Dr. Bowblis’s damages opinions were not tied to the claims or damages theories in

the Complaint (Doc. 420 at 14-15). MHC, on the other hand, provided objections and

argued the opposite—that Dr. Bowblis’s damages calculations are reliable, conservative,

and supported by the evidence. MHC argues that the Report and Recommendation

“improperly assumes away the exclusives and the market realities of how…SIH’s

conduct negatively affected MHC.” MHC argues that 1) the block scheduling used by

surgeons and described by Dr. Bowblis meets the Daubert and Rule 703 threshold and is

a fact unrefuted in the evidence; and 2) the Special Master incorrectly characterizes the

relationship between MHC and HealthLink, particularly the impact of MHC’s ability to

contract with HealthLink, because he did not take into account how SIH’s exclusive

contracts with HealthLink and other payers in the region impacted the market. MHC

argues SIH’s exclusive contracts forced MHC in a weakened negotiating position (Doc.

447 at 7-8). Finally, MHC argues that Dr. Bowblis’s damages calculations are reliable

because “we cannot know what in-network rates MHC would have received but for the

exclusives because the defendant’s conduct prevented MHC from obtaining network

agreements.” Essentially, an estimation was the only possible way of determining

damages, according to MHC (Doc. 447 at 8).


                                      Page 14 of 18
        MHC’s objections seem to hinge on its interpretation of the facts, but the Court’s

role here is not to settle factual disagreements. 9 The focus, at this stage, is to examine the

principles and methodology utilized by the expert and not the conclusions the expert

generates. Daubert, 509 U.S. at 595; see also Ford Motor Co., 215 F.3d at 718–719 (“The

soundness of the factual underpinnings of the expert’s analysis and the correctness of the

expert’s conclusions based on that analysis are factual matters to be determined by the

trier of fact.”); In re Ready-Mixed Concrete Antitrust Litig., 261 F.R.D. at 165. If the nature

of the parties’ disputes and objections are, essentially, factual, that dispute is outside the

parameters of the Daubert analysis. Id. See also Deputy, 345 F.3d at 506.

        MHC’s objections are without support from the record. In his testimony, Dr.

Bowblis outlined that the appropriate measure of damages to prove “but for causation”

is based on “rates that were either comparable or slightly potentially lower than rates that

other ambulatory surgery centers were receiving of those types of procedures.” (Doc. 420

at 15. See also Docs. 313-7; 440-1). Instead of following his own advice, Dr. Bowblis based

his damages calculation on out-of-network payments received by MHC (Docs. 420 at 15;

313-7 at 149-150). He justified going against his own advice on a series of assumptions

that include 1) if MHC had the opportunity, it would have contracted to be in-network

with BCBS and HA, and 2) using MHC’s actual out-of-network payments is a

conservative estimate of damages because he assumes the rates for out-of-network



9 As the Court previously noted, neither party lodged specific objections to the Special Master’s findings
of fact. And even if they did, the Court has concluded that the facts are a thorough breakdown of the
relevant facts. The Special Master did a commendable job synthesizing and distilling down the relevant
facts in this long running and complex case.
                                             Page 15 of 18
payments to be less than in-network payments (Doc. 420 at 15). However, as the Special

Master correctly notes these assumptions are not based on evidence in the record and are

purely speculative.

       Special Master Williams also found that Dr. Bowblis not only used a model for

damages he himself said was not the standard model, but he also compounded the error

in his calculations by taking an average of the out-of-network rates paid to MHC between

2005 to 2015. Included in this average are some years when MHC was not allegedly

damaged and years MHC decided to not enter into contracts with payers as a business

strategy, which break the causal link between SIH’s exclusive contracts and MHC’s

alleged injury (Doc. 420 at 16).

       In addition, Dr. Bowblis argued that using out-of-network rates paid to MHC was

an appropriate second choice to determine damages because in-network rates received

by places like MHC are “from my understanding…generally higher than [the rates] they

are currently getting or receiving” (Docs. 420 at 15; 313-7 at 149-150). This assumption is

flawed in a variety of ways that Special Master Williams correctly outlines in the Report

and Recommendation. The most alarming flaw is that while there are times when out-of-

network rates are lower than in-network rates, there is nothing in the record to determine

when this is true and when it is not (Doc. 420 at 15; Doc. 313-13 at 136) (“Sometimes…the

reimbursement may actually be higher than in-network.”)). Ultimately, by not following

his own advice as to the standard measure of damages, as well as calculating damages

with these various intervening factors, Dr. Bowblis’s damages calculations could be


                                       Page 16 of 18
grossly inflated, are unreliable, and should be excluded on the basis of an unreliable

methodology.

        The Court’s Daubert admissibility analysis consists of a non-exhaustive list of

guideposts outlined previously; however, central to the Court’s analysis is whether the

expert’s methodology is sound and “if an opinion is fundamentally unsupported, then it

offers no expert assistance to the jury.” 10 In re Fluidmaster, 2017 WL 1196990 at 9, citing

Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987). In addition, the Court can

consider “[w]hether the expert has adequately accounted for obvious alternative

explanations.” Schultz v. Akzo Nobel Paints, LLC, 721 F. 3d 426, 434 (7th Cir. 2013). Here,

Dr. Bowblis’s damages theory is unhinged from the facts and theory of the case. His

damages analysis is likely grossly inflated because it is based on a series of his own

assumptions. In addition, he does not employ a standardized and reliable methodology

for determining damages. While the Daubert analysis does not require perfection, it does

demand the expert’s testimony is reliable. In re Fluidmaster, 2017 WL 1196990 at 19. For

the reasons set out here, the Court cannot conclude that Dr. Bowblis’s damages analysis

is reliable. 11



10Special Master Williams addressed MHC’s objection that this case would not be tried in front of a jury,
so the Court could deny Defendant’s Motion to Exclude without addressing the specifics of the parties’
objections (See Doc. 420 at 2); In re Salem, 465 F.3d 767, 776-77 (7th Cir. 2006). Special Master Williams
correctly highlighted the relationship between this Motion and the Motion for Summary Judgment, and
the need for these two points in the Report and Recommendation to be decided on the merits as they
support one another and determine the issues of causation and injury in the Memorandum and Order on
the Motion for Summary Judgment (Doc. 450).

11The Court has carefully considered all of the arguments raised by the parties and all of the objections to
the Report and Recommendation. Again here, this was no easy task. The Court was careful to give fresh
consideration to all of the issues and conduct a detailed analysis of the issues. Nevertheless, if there is any
                                               Page 17 of 18
                                           Conclusion

       Special Master Williams’s Report and Recommendation on the Motion to Exclude

the Testimony of John Bowblis is ADOPTED in part and the Court DECLINES TO

ADOPT it in part. Specifically, the Court ADOPTS the Special Master’s

recommendations (1) that the Court exclude Dr. Bowblis’s damages opinions because he

relies on speculative assumptions in calculating damages he attributes to lost cases with

HealthLink and Health Alliance (“HA”); (2) that the Court exclude Dr. Bowblis’s

damages opinions because they contravene MHC’s theory of liability and are not tied to

the facts of the case. Given the Court’s ruling on summary judgment and Dr. Bowblis’s

two damages opinions that must be excluded, the undersigned DECLINES TO ADOPT

the remaining portions of the Report and Recommendation (pp. 1-12) because they are

MOOT and unnecessary for the Court’s analysis. MHC’s objections (Docs. 447; 448) are

therefore OVERRULED IN PART and MOOT IN PART (they are moot insofar as they

relate to pp. 1-12) and SIH’s objections (Doc. 405; 426; 429) are MOOT. SIH’s Motion In

Limine to Exclude the Expert Testimony and Report of John Bowblis (Doc. 311) is

GRANTED consistent with this Memorandum and Order.

       IT IS SO ORDERED.

       DATED: March 31, 2020
                                                     s/ Mark A. Beatty
                                                     MARK A. BEATTY
                                                     United States Magistrate Judge



argument or objection raised by MHC that is not specifically addressed by this Memorandum and Order,
the Court certainly considered it and has rejected it.

                                           Page 18 of 18
